 

EXHIBIT 10.1
August 21, 2003


Mr. Scott Friedman
 
 
Re:           MIM Corporation and Subsidiaries


Dear Scott:


MIM Corporation, a Delaware corporation (“MIM”), is pleased to confirm your
employment as Vice President - Materials Management of its wholly-owned
subsidiary Scrip Solutions, Inc. (the “Company”).  The terms and conditions of
your employment are as follows:




1. POSITION AND DUTIES:
Vice President – Materials Management of the Company.



 
You will report primarily to the Company’s executive management and will have
such day to day responsibilities as shall be assigned to you by the President
and Chief Operating Officer of the Company, subject to the authority of the
Company’s and MIM’s Board of Directors.  Subject to the terms and conditions of
this Agreement, you acknowledge and understand that you are an employee at will.



2. BASE COMPENSATION:
Your base salary will be at an annual rate of $150,000.00 per year, payable
bi-weekly, or at such other times as other employees of the Company are paid.

 
3. PARTICIPATION IN HEALTH
    AND OTHER BENEFIT PLANS:
During your employment with the Company, you shall be permitted, if and to the
extent eligible, to participate in all employee benefit plans, policies and
practices now or hereafter maintained by or on behalf of MIM and it’s subsidiary
and affiliate corporations, com­mensurate with your position.  Nothing in this
agreement shall preclude MIM from termin­ating or amending any such plans or
coverage so as to eliminate, reduce or otherwise change any benefit payable
thereunder.  You shall be eligible to participate in MIM’s Cash Bonus Program
For Key Employees.

 
4. TRANSPORTATION ALLOWANCE:
During your employment, the Company will provide you with a monthly allowance of
$1,000.00 for the use of an automobile.

 
5. EXPENSES
Subject to such policies as may from time to time be established by the
Company's Board of Directors, the Company will pay or reimburse you for all
reasonable and necessary expenses actually incurred or paid by you during the
term of your employment in the performance of your duties under this agreement,
upon submission and approval of expense statements, vouchers or other reasonable
supporting information in accordance with the then customary practices of the
Company.




--------------------------------------------------------------------------------


6. VACATION:
You are entitled to four (4) weeks (20 business days) vacation per year during
the term of your employment.




7. TERMINATION; SEVERANCE; CHANGE OF
    CONTROL:
Except as otherwise provided herein, if your employment with the Company is
terminated for any reason whatsoever, whether by you or the Company, the Company
would not be liable for, or obligated to pay you any bonus compensation or any
other compensation contemplated hereby not already paid or not already accrued
at the date of such termination, and no other benefits shall accrue or vest
subsequent to such date.  If you are terminated by the Company (or any
successor) other than for “Cause” (as defined below) or you terminate your
employment with the Company for “Good Reason” (as defined below), you will be
entitled to receive severance payments equal to one year of salary at your then
current salary level, payable in accordance with the Company’s then applicable
payroll practices and subject to all applicable federal, state and local
withholding.

 
 
For purposes of this Agreement, “Cause” shall mean any of the following:  (1)
commission by you of criminal conduct which involves moral turpitude; (2) acts
which constitute fraud or self-dealing by or on the part of you against the
Company or MIM, including, without limitation, misappropriation or embezzlement;
(3) your willful engagement in conduct which is materially injurious to the
Company or MIM; or (4) your gross misconduct in the performance of duties as an
employee of the Company or MIM, including, without limitation, failure to obey
lawful written instructions of the Board of Directors of the Company or MIM, any
committee thereof or any executive officer of the Company or MIM or failure to
correct any conduct which constitutes a breach of this agreement between you and
the Company or of any written policy promulgated by the Board of Directors of
the Company or MIM, any committee thereof or any executive officer of the
Company or MIM, in either case after not less than ten days' notice in writing
to you of the Company's intention to terminate you if such failure is not
corrected within the specified period (or after such shorter notice period if
the Company or MIM in good faith deems such shorter notice period to be
necessary due to the possibility of material injury to the Company or MIM).

 
 
For purposes of this Agreement, “Good Reason” shall mean the existence of any
one or more of the following conditions that shall continue for more than 30
days following written notice thereof by the Employee to the Company: (i) the
assignment to you of duties materially inconsistent with your position or
positions with the Company, (ii) the reduction of your then current annual
salary rate, without your consent or (iii) the Company requires you to relocate
your residence in order to perform your duties with the Company.

 
 
In addition, if you are terminated by the Company (or any successor or either)
within one year of a “Change of Control” (as defined below) or, within such one
(1) year period, you elect to terminate your employment after the Company or a
successor entity (A) assigns you duties materially inconsistent with your
position or positions with the Company or a successor entity immediately prior
to such Change of Control or (B) requires you to relocate your residence in
order to perform your duties with the Company, the Company or that successor
entity, (I) you shall receive severance payments equal to one year of your then
current salary (and reimbursement for expenses incurred prior to the effective
date of the termination of employment; (II) all outstanding unvested options
granted to you and held by you shall vest and become immediately exercisable and
shall otherwise be exercisable in accordance with their terms and (III) you
shall become vested in any pension or other deferred compensation other than
pension or deferred compensation under a plan intended to be qualified under
Section 401(a) or 403(a) of the Internal Revenue Code of 1986, as amended; and
(IV) you shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment or any other rights
hereunder.


 
For purposes of this Agreement, "Change of Control" means the occurrence of one
or more of htefollowing: (i) a "person" or “group” within the means the meaning
of sections 13(d) and 14(d) of the Securities and Exchange Act of 1934 (the
"Exchange Act") becomes the "beneficial owner" (within the meaning of Rule l3d-3
under the Exchange Act) of securities of the Company (including options,
warrants, rights and convertible and exchangeable securities) representing 30%
or more of the combined voting power of MIM’s then outstanding securities in any
one or more transactions unless approved by at least two-thirds of MIM’s Board
of Directors then serving at that time; provided, however, that purchases by
employee benefit plans of MIM and by MIM or its affiliates shall be disregarded;
or (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the operating
assets of the Company; or (iii) a merger or consolidation, or a transaction
having a similar effect, where (A) the Company or MIM is not the surviving
corporation, (B) the majority of the Common Stock of MIM is no longer held by
the stockholders of MIM immediately prior to the transaction, or (C) MIM’s
Common Stock is converted into cash, securities or other property (other than
the common stock of a company into which MIM or the Company is merged), unless
such merger, consolidation or similar transaction is with a subsidiary of the
Company or MIM or with another company, a majority of whose outstanding capital
stock is owned by the same persons or entities who own a majority of MIM’s
Common Stock at such time; or (iv) at any annual or special meeting of
stockholders of MIM at which a quorum is present (or any adjournments or
postponements thereof), or by written consent in lieu thereof, directors (each a
"New Director" and collectively the "New Directors") then constituting a
majority of MIM’s Board of Directors shall be duly elected to serve as New
Directors and such New Directors shall have been elected by stockholders of MIM
who shall be an (I) “Adverse Person(s)”; or (II)  “Acquiring Person(s)”(as each
of the terms set forth in (I) and (II) hereof are defined in that certain
Amended and Restated Rights Agreement, dated December 3, 2002, between MIM and
American Stock Transfer & Trust Company, as Rights Agent.

 
8. RESTRICTIVE COVENANT:
As a condition to your employment with the Company, you will be obligated to
enter into a restrictive covenant agreement covering, among other things,
non-competition provisions, non-solicitation provisions, and the protection of
the Company's and MIM’s trade secrets.  That agreement is attached hereto as
Exhibit A.






Please call me to discuss any questions or comments that you may have regarding
these terms.  After I receive your agreement to the foregoing, definitive
documentation will be prepared.  I look forward to hearing from you and working
with you.  Best regards.

 
                                                Sincerely yours,
                                                                                       
                                                    MIM CORPORATION




                                                     By:
__________________________                                                  
                                                                    Name:


                                                            Title:




Agreed to and Accepted By:



_________________________
Scott Friedman

 
 

--------------------------------------------------------------------------------

 



Exhibit A


RESTRICTIVE COVENANTS


Covenant Against Competition; Other Covenants. You acknowledge that (i) the
principal business of the Company (for purposes of these restrictive covenants,
the “Company” shall include all subsidiaries and affiliates (as that term is
defined in Rule 12-b2 of the Securities Exchange Act of 1934, as amended from
time to time) of MIM  Corporation) is the provision of a broad range of
prescription products and services designed to promote the cost-effective
delivery of pharmacy benefits, including pharmacy benefit management services,
claims processing, the purchasing of pharmaceutical products on behalf of
pharmacy networks and long term care facilities (including assisted living
facilities and nursing homes), specialty pharmaceutical programs and mail order
pharmacy services, including the dispensing of prescription pharmaceutical
products, and the sale and distribution, on a retail and wholesale basis, of
OTC’s, vitamins, supplements, herbals and other goods typically offered for sale
through a retail, mail order or internet on-line pharmacy  (such business, and
any and all other businesses that after the date hereof, and from time to time
during the Term, become material with respect to the Company's then-overall
business, herein being collectively referred to as the "Business"); (ii) the
Company is dependent on the efforts of a certain limited number of persons who
have developed, or will be responsible for developing the Company's Business;
(iii) is national in scope; (iv) your work for the Company will give you access
to the confidential affairs and proprietary information of the Company; (v) your
covenants and agreements contained in these Restrictive Covenants are essential
to the business and goodwill of the Company; and (vi) the Company would not have
offered you employment but for the covenants and agreements set forth
herein.  Accordingly, you covenant and agree that:
 
        (a)           At any time during your employment with the Company and
ending nine months following (i) termination of your employment with the Company
(irrespective of the reason for such termination) or (ii) payment of any
severance, whichever occurs last, you shall not engage, directly or indirectly,
in sales or marketing or otherwise assist any company or other business entity
(which includes, without limitation, owning, managing, operating, controlling,
being employed by, giving financial assistance to, participating in or being
connected in any material way with any person or entity other than the Company),
engaged in (i) the Business or (ii) any material component of the Business;
provided, however, that the Executive's ownership as a passive investor of less
than two percent (2%) of the issued and outstanding stock of a publicly held
corporation shall not be deemed to constitute competition.
 
        (b)           During and after the period during which you are employed,
you shall keep secret and retain in strictest confidence, and shall not use for
your benefit or the benefit of others, except in connection with the Business
and affairs of the Company and its affiliates, all confidential matters relating
to the Company's Business and the business of any of its affiliates and to the
Company and any of its affiliates, learned by you heretofore or hereafter
directly or indirectly from the Company or any of its affiliates (the
"Confidential Company Information"), including, without limitation, information
with respect to (i) the strategic plans, budgets, forecasts, intended expansions
of product, service, or geographic markets of the Company and its affiliates,
(ii) sales figures, contracts, agreements, and undertakings with or with respect
to customers, (iii) profit or loss figures, and (iv) customers, clients,
suppliers, sources of supply and customer lists, and shall not disclose such
Confidential Company Information to anyone outside of the Company except with
the Company's express written consent and except for Confidential Company
Information which is at the time of receipt or thereafter becomes publicly known
through no wrongful act of you or is received from a third party not under an
obligation to keep such information confidential and without breach of these
Restrictive Covenants or the Agreement.  Notwithstanding the foregoing, this
section (b) shall not apply to the extent that you are acting to the extent
necessary to comply with legal process; provided that in the event that you are
subpoenaed to testify or to produce any information or documents before any
court, administrative agency or other tribunal relating to any aspect pertaining
to the Company, you shall immediately notify the Company thereof.
               
        (c)           During the period commencing on the date hereof and ending
two years following the date upon which you shall cease to be an employee of the
Company or its affiliates, you shall not, without the Company's prior written
consent, directly or indirectly, (i) solicit or encourage to leave the
employment or other service of the Company or any of its affiliates, any
employee or independent contractor thereof or hire (on your behalf or any other
person or entity) any employee or independent contractor who has left the
employment or other service of the Company or any of its affiliates within one
year of the termination of such employee's or independent contractor's
employment or other service with the Company and its affiliates, or (ii)
solicit, contact, market to, work for, or assist others in soliciting any
customer or client of the Company with whom the Company was in contact with or
was providing goods and services to at the time of your termination of
employment with the Company.  During such period, you will not, whether for your
own account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company's or any of its
affiliates' relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Term is or was a customer or
client of the Company or any of its affiliates.
 
        (d)           All memoranda, notes, lists, records, property and any
other tangible product and documents (and all copies thereof) made, produced or
compiled by you or made available to you concerning the Business of the Company
and its affiliates shall be the Company's property and shall be delivered to the
Company at any time on request.


Rights and Remedies upon Breach of Restrictive Covenants.
 
        (a)           You acknowledge and agree that any breach by him of any of
the provisions of sections (a) through (d) above (the "Restrictive Covenants")
would result in irreparable injury and damage for which money damages would not
provide an adequate remedy.  Therefore, if you breach, or threaten to commit a
breach of, any of the Restrictive Covenants, the Company and its affiliates
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and its affiliates under law or in
equity (including, without limitation, the recovery of damages):
 
        (b)           The right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against you of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such covenants.
 
        (c)           The right and remedy to require you to account for and pay
over to the Company and its affiliates all compensation, profits, monies,
accruals, increments or other benefits (collectively, "Benefits") derived or
received by you as the result of any transactions constituting a breach of the
Restrictive Covenants, and you shall account for and pay over such Benefits to
the Company and, if applicable, its affected affiliates.
 
        (d)           You agree that in any action seeking specific performance
or other equitable relief, you will not assert or contend that any of the
provisions of these Restrictive Covenants are unreasonable or otherwise
unenforceable.  The existence of any claim or cause of action by you, whether
predicated on the Agreement or otherwise, shall not constitute a defense to the
enforcement of the Restrictive Covenants.


Agreed to and accepted by:




_______________________
Scott Friedman
